Case 3:18-cv-00262-BJD-PDB Document 33 Filed 01/09/19 Page 1 of 4 PageID 168



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 JOHN SOKOL, individually and on behalf               )
 of classes of similarly situated individuals,        )
                                                      )       Case No. 3:18-cv-262
                                Plaintiff,            )
                                                      )
                        v.                            )
                                                      )       Judge Brian J. Davis
 FORTEGRA FINANCIAL CORPORATION,                      )
 a Delaware corporation, and                          )       Magistrate Judge Patricia
 ENSURETY VENTURES, LLC d/b/a                         )       D. Barksdale
 OMEGA AUTO CARE, a Missouri corporation,             )
                                                      )
                                Defendants.           )



                     UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                        FILE MOTION FOR CLASS CERTIFICATION

         Plaintiff John Sokol (“Plaintiff”) moves the Court for a short extension of time to file his

Motion for Class Certification, from January 11, 2019, to March 15, 2019. Counsel for Plaintiff

has met and conferred with Defendants Fortegra Financial Corporation and Ensurety Ventures,

LLC d/b/a Omega Auto Care, and neither party opposes this request.

         Plaintiff has been engaged for some time in third-party discovery with Atlantic Auto

Protection, LLC (“Atlantic Auto”), which is the entity that made telephone calls that are at issue

in this case.     That discovery has not yet been completed, and Plaintiff believes that the

information obtained there may be necessary for Plaintiff to meet his burden on class certification

in this matter.

         For this reason, Plaintiff seeks an approximately two-month extension of the deadline to

 file his motion for Class Certification, until March 15, 2019.         There have been no prior


 US2008 14364458 1
Case 3:18-cv-00262-BJD-PDB Document 33 Filed 01/09/19 Page 2 of 4 PageID 169



extensions of the deadline, no party will be prejudiced, and Plaintiff requests no other extensions

of the schedule at this time. A proposed order is attached for the Court’s consideration.



Dated: January 9, 2018                         Respectfully submitted,


                                               By: Michael J. Boyle, Jr.
                                               Matthew R. Wilson (pro hac vice)
                                               Michael J. Boyle, Jr. (pro hac vice)
                                               MEYER WILSON CO., LPA
                                               1320 Dublin Road, Ste. 100
                                               Columbus, Ohio 43215
                                               Telephone: (614) 224-6000
                                               Facsimile: (614) 224-6066
                                               Email: mwilson@meyerwilson.com
                                               Email: mboyle@meyerwilson.com

                                               Daniel M. Hutchinson (pro hac vice)
                                               LIEFF CABRASER HEIMANN
                                               & BERNSTEIN, LLP
                                               275 Battery Street, 29th Floor
                                               San Francisco, California 94111-3339
                                               Telephone: (415) 956-1000
                                               Facsimile: (415) 956-1008
                                               Email: dhutchinson@lchb.com

                                               Jonathan D. Selbin (pro hac vice)
                                               LIEFF CABRASER HEIMANN
                                               & BERNSTEIN, LLP
                                               250 Hudson Street, 8th Floor
                                               New York, NY 10013
                                               Telephone: (212) 355-9500
                                               Facsimile: (212) 355-9592
                                               Email: jselbin@lchb.com

                                               Andrew R. Kaufman (pro hac vice)
                                               LIEFF CABRASER HEIMANN
                                               & BERNSTEIN, LLP
                                               222 Second Avenue South, Suite 1640
                                               Nashville, TN 37201
                                               Telephone: (615) 313-9000
                                                 2

US2008 14364458 1
Case 3:18-cv-00262-BJD-PDB Document 33 Filed 01/09/19 Page 3 of 4 PageID 170



                                   Facsimile: (615) 313-9965
                                   Email: akaufman@lchb.com

                                   James J. Boyle (Trial Counsel)
                                   Florida Bar # 35412
                                   BOYLE & GALNOR, P.A.
                                   James J. Boyle
                                   50 N. Laura Street, Suite 2500
                                   Jacksonville, FL 32202
                                   Telephone: (904) 516-5507
                                   Email: james@boyleandgalnor.com

                                   Attorneys for Plaintiff and the
                                   Proposed Classes




                                     3

US2008 14364458 1
Case 3:18-cv-00262-BJD-PDB Document 33 Filed 01/09/19 Page 4 of 4 PageID 171



                                    CERTIFICATE OF SERVICE

            I certify that on January 9, 2018, this document was served upon Defendants via

CM/ECF.



                                                                /s/ Michael J. Boyle, Jr.




1566766.1   4
